ORDER

Globetrotter Software, Inc., Elan Computer Group, Inc. et al., and Rainbow Technologies, Inc. et al. move for extensions of time to file their briefs. Rainbow moves without opposition to voluntarily dismiss its appeal, 03-1206.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Rainbow’s motion for an extension of time is moot. Elan’s brief is due no later than March 31, 2003 and Globetrotter’s brief is due thereafter in accordance with schedule set forth in Fed. Cir. R. 31.
(2) Rainbow’s motion to voluntarily dismiss 03-1206 is granted.
(3) All sides shall bear their own costs with respect to 03-1206.
(4) The revised official caption in 03-1179, 03-1205 is reflected above.